DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is a 371 of PCT/EP2015/062565 that was filed on     June 5, 2015.
A preliminary amendment was received from the applicant on December 1, 2017.

Drawings
The drawing was received on December 1, 2017.  This drawing is acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if 
In the present instance, claim 6 recites the broad recitation “said LG tank (13) is an LG fuel tank (13) or a LG storage tank”, and the claim also recites “preferably said LG handling system (10) consists of or comprises an LG fuel supply system” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 7-9 depend from claim 6, and are thus also rendered indefinite.
Claim 10 recites the broad recitation “said vertical distance is at least 6 meters” and the claim also recites “preferably at least 10 meters” and “more preferably at least 20 meters” which are the narrower statements of the range/limitation.
Regarding claim 11, the phrase "such as" in line 3 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 10 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Newman (EP 2,228,294 A1).
Newman discloses the same marine vessel as claimed, as shown in Figures    1a-3, which is comprised of a plurality of liquefied natural gas (LNG) tanks, defined as Parts 3-1 to 3-22, as described in paragraph 0022 and shown in Figure 1b, which are installed on a deck of a marine vessel and form an LNG handling system, where said LNG handling system is further comprised of a vent line system, defined as Part #18, as shown in Figure 3, which is connected to said LNG tanks, said vent line system having outlets or cargo vents, defined as Parts 9-1 and 9-2, which are each arranged on an elevated structure that extends upwardly to a height of 6m from said deck, as described in paragraph 0021 and shown in Figure 1a.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Newman in view of Lee et al. (US 2009/0266086 A1).
Newman, as set forth above, discloses all of the features claimed except for the use of an elevated structure in the form of a flare tower, and an LNG handling system which comprises an LNG fuel supply system with an LNG storage and gas processing unit.
Lee et al. discloses a floating marine structure, as shown in Figures 1-3, which is comprised of an LNG storage tank, defined as Part #10, and an LNG handling system which is further comprised of an LNG supply line, defined as Part L2, an LNG pump, defined as Part #13, an evaporator, defined as Part #16, and a gas combustion unit, defined as Part #17, or a flare tower, defined as Part #18, as shown in Figure 1.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize an LNG handling system which includes an LNG fuel supply system, an LNG storage and gas processing unit, and a flare tower, as taught by Lee et al., in combination with the marine vessel as disclosed by Newman for the purpose of providing a marine vessel with both LNG storage tanks and an LNG handling system for gasifying LNG into a combustible fuel.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Newman in view of Nikolajsen et al. (US 8,091,494).
Newman, as set forth above, discloses all of the features claimed except for the use of a marine vessel in the form of a semisubmersible vessel.
Nikolajsen et al. discloses an LNG tank, as shown in Figures 1a-15b, where said LNG tank, defined as Part #1, is mounted on a marine vessel in the form of an LNG tanker or any floating and semisubmersible petroleum production or storage vessels, as described in lines 55-61 of column 6.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize a marine vessel with an LNG tank, where said marine vessel is a semisubmersible vessel, as taught by Nikolajsen et al., in combination with the marine vessel as disclosed by Newman for the purpose of providing a semisubmersible marine vessel with an LNG storage tank.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




November 8, 2021


/LARS A OLSON/Primary Examiner, Art Unit 3617